Citation Nr: 1732648	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.

3.  Entitlement to a rating in excess of 30 percent for service-connected residuals of a right leg fracture.

4.  Entitlement to a rating in excess of 20 percent for service-connected lumbar paravertebral fibromyositis.

5.  Entitlement to restoration of a 100 percent rating for service-connected adenocarcinoma of the prostate (prostate cancer), status post brachytherapy.

6.  Entitlement to a rating in excess of 20 percent for service-connected adenocarcinoma of the prostate (prostate cancer), status post brachytherapy.   


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from October 1967 to October 1969 and from July 1983 to January 1988.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2010, March 2011, and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.     

Procedurally, the Veteran's claim of entitlement to service connection for a nervous condition, claimed as PTSD, was originally denied in February 1994.  In May 2011, the Veteran filed a claim for entitlement to service connection for an acquired psychiatric condition, to include PTSD and depression.  The October 2011 rating decision denied the depression claim on the merits and separately denied the PTSD claim on the grounds that new and material evidence had not been submitted.  The Board notes that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue on appeal broadly, to encompass PTSD and depression, as well as any other diagnosed acquired psychiatric disorder.  

The Board observes that the RO's October 2011 rating decision denied the Veteran's claims of entitlement to increased ratings for right and left inguinal hernias.  As there is no indication in the record that a notice of disagreement has been filed as to the denial of those claims, they are not before the Board.  

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the February 2010 rating decision reduced the Veteran's assigned disability rating for prostate cancer from 100 percent to 20 percent effective May 1, 2010.  In November 2010, the Veteran submitted a written statement disputing the reduction, which the RO interpreted as a claim for an increased rating.  Thereafter, in a March 2011 rating decision, the RO denied the increased rating claim.  The Board finds that in addition to raising the increased rating issue, the Veteran's November 2010 statement constitutes a timely notice of disagreement with the February 2010 rating reduction.  However, the RO has not provided the Veteran with a statement of the case regarding restoration of the 100 percent rating for prostate cancer.  As such, the issue has been included in this appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The issues of entitlement to increased ratings for service-connected residuals of a right leg fracture and lumbar paravertebral fibromyositis have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

During the pendency of this appeal, the Veteran reached the age of 75.  The Board must consider appeals in docket order, but may advance an appeal if the claimant reaches "advanced age," which VA has defined as age 75 or older.  As such, the Board will advance the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016). 


FINDINGS OF FACT

1.  An unappealed February 1994 rating decision denied service connection for a nervous condition claimed as PTSD. 

2.  The evidence associated with the claims file subsequent to the February 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, claimed as PTSD and depression.  A February 1994 rating decision denied entitlement to service connection for a nervous condition claimed as PTSD because the Veteran's service medical records did not reflect treatment for a psychiatric condition and he did not have a current diagnosis of a psychiatric condition.  The Veteran did not file a timely appeal to the February 1994 decision or submit new and material evidence within one year of the decision.  Thus, the February 1994 rating decision became final. 

The pertinent evidence of record at the time of the February 1994 rating decision included the Veteran's service medical records and a September 1992 VA PTSD examination.  Since the February 1994 rating decision, relevant medical evidence has been obtained from the Social Security Administration (SSA).  This evidence includes medical records showing that the Veteran was diagnosed with PTSD in March 1989, at the Roosevelt Roads Naval Hospital, and in December 1989, by an SSA psychiatrist.  In March 1990, another SSA psychiatrist diagnosed the Veteran with depressive disorder.  Additionally, the April 1990 SSA decision to grant disability benefits to the Veteran is based in part on the Veteran's psychiatric history.  

The Board finds that the evidence obtained from SSA, which reflects diagnoses of PTSD and depression, constitutes new and material evidence.  The Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  It also raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, reopening the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is warranted.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is reopened.  To that extent only, the appeal is allowed.





REMAND

As noted in the Introduction, the RO's February 2010 rating decision reduced the Veteran's rating for service-connected prostate cancer from 100 percent to 20 percent, effective May 1, 2010.  A February 22, 2010, letter notified the Veteran of this decision along with his rights to appeal the decision. 

In November 2010, the Veteran submitted a written statement disputing the reduction, which the RO interpreted as a claim for an increased rating.  The RO issued a rating decision in March 2011 denying the increased rating claim, but did not address the propriety of the rating reduction.  The Board finds that the Veteran's November 2010 statement constitutes a timely notice of disagreement with the February 2010 rating reduction.  However, the RO has not issued a statement of the case (SOC) as to this issue.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Thus, the issue of entitlement to restoration of the 100 percent rating for prostate cancer must be remanded to the RO for the issuance of an SOC.  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to this issue.

As to the perfected issue of entitlement to an increased rating for prostate cancer, the Board notes that it may be directly impacted by the decision as to restoration of the 100 percent rating.  Under these circumstances, the Board finds that issue of entitlement to an increased rating for prostate cancer is inextricably intertwined with the issue of entitlement to restoration of a 100 percent rating, for which an appeal has not yet been perfected.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, a decision as to the Veteran's claim for an increased rating for prostate cancer would be premature at this juncture.  However, the Board emphasizes that even if the Veteran does not perfect an appeal as to the issue of restoration of the 100 percent rating for prostate cancer, the claim of entitlement to an increased rating for prostate cancer will nevertheless remain on appeal and should be returned to the Board for further appellate consideration.

The Board also finds that additional development is required before the claims of entitlement to service connection for an acquired psychiatric disorder and to increased ratings for service-connected residuals of a right leg fracture and lumbar paravertebral fibromyositis are decided. 

As to the increased ratings claims, the Veteran submitted a May 2012 statement that constitutes a timely notice of disagreement with the October 2011 rating decision that denied those claims.  Further review of the record shows that the Veteran was not provided a statement of the case in response to his May 2012 notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the Board observes that the VA examinations provided to the Veteran in August 2012, October 2012, and June 2013 are inadequate for assessing the current severity of the Veteran's service-connected right leg and lumbar spine disabilities.  In this regard, a recent Court decision provides that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The Board has reviewed the August 2012, October 2012, and June 2013 VA examination reports and concludes that the findings therein do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Accordingly, on remand, the RO must obtain VA examinations that comply with Correia prior to issuing an SOC as to the Veteran's increased ratings claims for his right leg and low back disabilities.  

With regard to the reopened claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran was provided a VA PTSD examination in October 2011.  However, this examination is inadequate.  First, it did not consider relevant medical evidence of record.  Specifically, the examiner did not address the psychiatric diagnoses of PTSD and depression contained in SSA records from March 1989, December 1989, and March 1990.  In fact, the October 2011 examiner incorrectly stated that the Veteran did not have a history of psychiatric complaints, treatment, or evaluation.  Second, it appears that the October 2011 examiner did not fully consider the Veteran's combat experience in determining whether the diagnostic criteria for PTSD were met.  Although the report of examination notes in its "Military History" section that the Veteran had combat experience in Vietnam and was awarded a Purple Heart, the examiner stated that the Veteran "never had combat experience" in explaining why the diagnostic criteria for PTSD were not met.  Third, the October 2011 examination does not address whether a diagnosis of depression is warranted.  For these reasons, the October 2011 examination is inadequate, and remand is necessary to obtain an adequate examination for an acquired psychiatric disorder, to include PTSD and depression.   

In addition, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

2.  Schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise to determine the current nature and severity of the Veteran's service-connected residuals of a right leg fracture and
lumbar paravertebral fibromyositis disabilities.  The claim file must be made available to, and reviewed by the examiner(s).  All indicated tests and studies must be performed.  
The examiner(s) should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner(s) should clearly explain why that is so.  The examiner(s) must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  The examiner(s) should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claim file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

3.  Conduct the appropriate development to verify the Veteran's reported PTSD stressor(s).  All attempts to verify the Veteran's reported PTSD stressor(s) must be documented in the claims file.

4.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist.  All indicated tests and studies must be performed.  The examiner must review the claims file and note that review in the report.  Based on a review of the record, the examiner should accomplish the following:

(a)  Diagnose all psychiatric disabilities present and state whether each criterion for a diagnosis of PTSD is met.

(b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any psychiatric disability that is related to any aspect of active service.  

(c)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to any verified stressor.

In providing these opinions, the examiner should address pertinent medical evidence obtained from the Social Security Administration, including the Veteran's psychiatric evaluations from March 1989, December 1989, and March 1990.  

The rationale for all opinions expressed must be provided.  

5.  Confirm that the VA examination report(s) comport with this Remand and undertake any other development found to be warranted.

6.  Issue a statement of the case on the issue of entitlement to a rating in excess of 30 percent for service-connected residuals of a right leg fracture.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board.

7.  Issue a statement of the case on the issue of entitlement to a rating in excess of 20 percent for service-connected lumbar paravertebral fibromyositis.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board.

8.  Issue a statement of the case on the issue of entitlement to restoration of a 100 percent rating for service-connected adenocarcinoma of the prostate.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board. 

If the Veteran does not perfect an appeal as to the issue of entitlement to restoration of the 100 percent rating for adenocarcinoma of the prostate, then the issue of entitlement to an increased rating for prostate cancer should be returned to the Board for further appellate consideration.

9.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


